Citation Nr: 0732585	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-42 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for growths on the 
kidney, with hematuria, pain, and abdominal discomfort, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for bilateral plantar 
fasciitis, to include as secondary to pes planus.

3.  Entitlement to service connection for rectal bleeding, to 
include as due to exposure to herbicides.

4.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1971, 
with about four additional months of other, unverified 
service.  During his service in Vietnam, the veteran was 
awarded a Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, granted service 
connection for PTSD and assigned a 30 percent evaluation, and 
denied the claims of entitlement to service connection which 
are now before the Board.  The veteran perfected timely 
substantive appeal in November 2004 after the RO issued a 
statement of the case (SOC) in October 2004.  During the 
pendancy of this claim, the RO increased the initial 
evaluation for PTSD to 70 percent, but the claim remains on 
appeal.
 
During the pendancy of this appeal, the veteran submitted a 
claim for a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
That claim was deferred in a May 2007 rating decision, and 
remains pending.

The issue of entitlement to service connection for rectal 
bleeding is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Radiologic examinations reveal that the veteran has 
polycystic kidneys, but this finding results in no symptoms 
and no disability.

2.  The veteran did not seek medical treatment for foot pain 
in service, and first sought post-service treatment nearly 30 
years after his service discharge, reporting at that time 
that his feet had been painful for one year.  

3.  The veteran's PTSD is manifested by difficulty sleeping, 
irritability, impaired impulse control, isolation, and by 
Global Assessment of Functioning (GAF) scores varying from 41 
to 55, but the veteran's PTSD is not manifested by impaired 
abstract thinking, disturbance of verbal communications such 
as illogical, obscure, or irrelevant speech, or neglect of 
personal hygiene, and the veteran does not require assistance 
to complete tasks of daily living or to obtain medical care.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a renal disorder 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  The criteria for service connection for bilateral plantar 
fasciitis, to include as secondary to pes planus, have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

3.  The criteria for an initial disability evaluation in 
excess of 70 percent for service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the claimed disorders, and that he meets the 
criteria for a total schedular evaluation for PTSD.

The Board notes that the veteran's service medical records 
appear to have been lost.  The National Personnel Records 
Center (NPRC) states that the records were mailed to the RO.  
The RO has no record of receipt of the veteran's service 
medical records, and no records for the veteran have been 
located.  Personnel and administrative records for the 
veteran have been obtained.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO issued to the veteran in May 2002.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims for service connection; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) specifically advising the 
veteran to submit any medical evidence, statements from 
others, or his own statements.  This advice was sufficient to 
provide notice that the veteran should submit any evidence in 
his possession that pertained to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, such notice is moot as to the 
claims for service connection denied in this decision, 
because, since the claimed have been denied, no disability 
rating or effective date for service connection will be 
assigned.  As to the claim for an increased rating for PTSD, 
the veteran has appealed the initial evaluation, so he 
clearly has not been prejudiced by lack of notice that he 
could appeal the assigned evaluation.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The RO attempted 
to obtain service medical records, but the records were 
apparently lost, however, personnel records were obtained, 
which included a separation examination for the veteran.  The 
RO has made a formal finding of unavailability of service 
medical records and has so notified the veteran.  VA 
outpatient treatment records were obtained.  The veteran has 
testified that he has not been treated by any non-VA 
provider, so no additional clinical records are available.  
The veteran testified at a hearing before the Board.  

The record establishes that no other evidence is required to 
address the issue on appeal.  The evidence also establishes 
that VA examination is not required to adjudicate the claims 
for service connection on appeal, as the evidence of record 
is sufficient to adjudicate those claims.  As to the claim 
for an increased initial (total) evaluation, the veteran has 
been afforded VA psychiatric examination.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The duties to assist and notify the veteran have been met, 
and appellate review may proceed.  

Claims for service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within one 
year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Pes 
planus, plantar fasciitis, and renal cysts are not listed 
among the diseases defined as chronic.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

There can be no valid claim for service connection in the 
absence of proof of a present disability.  See 38 U.S.C.A. §§ 
1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

1.  Claim for service connection for a kidney (renal) 
disorder

The only service medical record available is the veteran's 
separation examination.  That separation examination 
describes the veteran's genitourinary system as normal, but 
notes that a urinary tract infection was under treatment and 
should be followed-up after the veteran's discharge.  The 
veteran's testimony at his August 2007 Travel Board hearing 
establishes that the veteran did not again seek care for any 
renal or genitourinary disorder until he sought VA treatment 
nearly 30 years after his service discharge.  

Treatment notes dated in February 2002 reflect that bilateral 
renal cysts were present but asymptomatic, although the 
provider further noted that an abdominal computed tomography 
(CT) scan should be conducted to rule out neoplasm.  March 
2002 treatment notes reflect that CT scan disclosed bilateral 
simple large renal cysts, which the provider again concluded 
were asymptomatic.

August 2002 treatment records reflect that an abdominal 
ultrasound revealed three cysts on the right kidney and to 
large cysts on the left.  The provider again stated that the 
cysts were asymptomatic.  Laboratory examination conducted in 
October 2006 disclosed no abnormality of kidney function (BUN 
and creatinine were within the range described as normal).  
Clinical records dated from February 2002 through May 2007 
fail to disclose that the veteran complained of hematuria or 
was treated for hematuria.

Although the veteran contends that he has hematuria, the 
clinical records disclose no complaints or findings of 
hematuria.  The veteran contends that he has abdominal pain 
because of the growths on his kidneys.  However, he also 
contends that he has abdominal pain connected with his rectal 
bleeding.  The clinical records fail to disclose that any 
provider has attributed abdominal or back pain to cysts or 
growths on the kidneys or polycystic renal disease.  

The veteran testified at his hearing before the Board, that 
his physicians are still looking for the source of his 
abdominal pain in connection with attempting to determine the 
cause of his rectal bleeding.  The Board finds that the 
veteran's lay contention that he has pain as a result of the 
growths on the kidneys does not establish that the cysts on 
his kidney cause abdominal pain, since the record is replete 
with notations that the veteran himself attributes his 
abdominal pain to the cause of rectal bleeding.   Although 
the veteran has asserted that hematuria occurs, there is no 
objective evidence that this symptom has occurred since the 
veteran submitted the claim at issue.  

The clinical records are devoid of objective evidence that 
the veteran has any symptoms of renal cysts which can be seen 
on diagnostic examinations.  Without objective symptoms or 
medical findings that the cysts result in some factor of 
disability, the presence of the cysts is essentially a 
laboratory finding.  A laboratory finding, an abnormity is 
disclosed by a diagnostic examination but which results in no 
objective symptomotology, is not a disability for VA 
purposes, since there is no industrial impairment.  See, 
e.g., 38 C.F.R. §§ 4.1, 4.10; 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (Diagnoses such as hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities, and are not appropriate entities for the rating 
schedule.).

In the absence of some symptoms or factors of disability 
which causes industrial impairment, there is no current 
disability due to renal cysts for which service connection 
may be granted.  In the absence of proof of a current 
disability from renal cysts, service connection for renal 
cysts is not warranted.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-
144 (1992). 

The Board notes the veteran's contention that his renal cysts 
were caused by his exposure to herbicides.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, service connection for certain diseases, 
including Hodgkin's disease, non-Hodgkin's lymphoma, multiple 
myeloma, and respiratory cancers, among other cancers, may be 
presumed, but the list of disorders which may be presumed to 
be due to exposure to herbicides does not include renal 
cysts.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  In this 
case, however, the Board need not address whether the 
veteran's renal cysts are related to his presumed exposure to 
herbicides in service, since the claimed disorder does not 
result in a disability for which service connection may be 
granted.  He has presented no competent medical evidence to 
support the conclusion that renal cysts are related to 
herbicide exposure.  

In the event that the veteran's polycystic renal disease 
begins to affect renal function or causes some other 
symptomotolgy, the veteran can submit a new claim for service 
connection.  However, at this time, in the absence of any 
medical findings other than that the renal cysts are 
asymptomatic, the mere presence of cysts on the kidneys does 
not meet the criteria for service connection, since there is 
no disability due to the disorder.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

2.  Claim for service connection for bilateral plantar 
fasciitis, to include as secondary to pes planus

The only service medical record available is the veteran's 
separation examination.  That separation examination 
describes the veteran's feet as normal, and does not disclose 
diagnosis of any foot problem or complaints.  The veteran 
does not contend that he complained of or sought treatment 
for foot pain in service.

VA treatment notes dated in January 2002 reflect that the 
veteran complained of bilateral painful feet.  In August 
2002, the veteran sought medical treatment for painful heels 
bilaterally.  A diagnosis of plantar fasciitis was assigned, 
and the veteran received an injection of lidocaine and 
steroids.  The veteran reported having the pain for about one 
year before he sought treatment.  He reported that changing 
shoes and wearing shoe inserts did not help.  The Board 
regards this report by the veteran as to when his foot 
disorder began as more credible than statements submitted 
later, after he submitted the claim now before the Board on 
appeal.

On VA examination conducted in September 2002, the veteran 
complained of a sharp, burning pain in both plantar areas.  
He reported inability to walk or stand for a prolonged 
period.  He reported a three-year history of such pain.  The 
examiner noted that radiologic examinations were interpreted 
as disclosing no evidence of pes planus.  Nevertheless, the 
examiner concluded, based on the clinical examination, that 
the veteran had bilateral plantar fasciitis secondary to pes 
planus.  

The report of VA radiologic examination discloses that the 
calcaneal pitch was at the low end of normal and that 
talocalcaneal angles were within normal limits.  The 
radiologic examination was interpreted as showing no evidence 
of pes planus.

During his August 2007 hearing before the Board, the veteran 
testified that he first sought VA treatment for his feet 
about seven or eight years ago.  He denied that he had ever 
been valuated for feet problems before he sought VA 
treatment.  He stated that, although his feet hurt constantly 
after service, he never complained about it, even to his co-
workers, even though he was constantly buying new shoes to 
try to make his feet feel better.  The veteran further 
testified that no provider had ever told him that his foot 
pain was due to the heavy carrying he did in Vietnam.  

The veteran's contention at his hearing that his feet hurt 
chronically and continuously since his service in Vietnam is 
of less weight and probative value than the earlier 
statements to his treating providers, because the need to 
obtain accurate medical treatment results in circumstances 
favorable to accurate reporting of medical history.  In this 
case, in early 2002, the veteran reported recent onset of 
pain to his provider.  The statements to the provider are 
more credible than the later statements that there was foot 
pain chronically and continuously beginning proximate to 
service some 25 years earlier.  

Moreover, the veteran clearly testified that he had no fellow 
employees, former fellow employees, or other witnesses to 
complaints of pain who could submit evidence to support the 
veteran's claim, as he had never complained about foot pain 
to co-workers or others.  This testimony is inconsistent with 
the testimony foot pain began proximate to service and was 
chronic and continuous thereafter.  

In summary, the facts of record establish that the veteran 
did not complain about foot pain in service.  His separation 
examination, the only service medical record available, 
discloses that no abnormality of the feet was noted.  The 
veteran specifically testified that he did not seek clinical 
treatment for foot pain prior to his VA treatment.  He did 
not seek VA treatment until nearly 30 years had elapsed since 
his service discharge in 1971.  When he sought VA treatment, 
he told the provider that foot pain had been present for one 
year.  

The only evidence of record that is favorable to the claim is 
the veteran's testimony, at his August 2007 Travel Board 
hearing.  The veteran's testimony that he had foot pain 
chronically and continuously following service, when weighed 
against the unfavorable evidence of record, is not sufficient 
to place the evidence for and against the claim in equipoise.  
The preponderance of the evidence is against the claim for 
service connection for a foot disorder.

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

3.  Claim for initial schedular evaluation in excess of 70 
percent for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).  As the veteran in this case has 
disagreed with the initial evaluation following a grant of 
service connection, the evidence must be examined to 
determine the facts about the severity of the veteran's 
disability during the entire pendancy of this appeal.

The veteran's disability due to PTSD is evaluated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.  The only schedular evaluation in excess of 70 
percent for PTSD is a 100 percent, or total, schedular 
evaluation.  Under the criteria in effect when the veteran 
submitted his claim in March 2002, a 100 percent schedular 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  

On examination in September 2002, the veteran described vivid 
recollection was of traumatic events, and expressed anger and 
frustration over his VA claim, as well as a history of 
impulse control problems and dislike of people with avoidance 
of others, but he was fully oriented in all spheres, his 
thought processes for normal, his communication was clear and 
coherent.  He did express persistent hallucinations of 
hearing voices of children nor seeing shadows as if someone 
was sneaking of on him.  There was no impairment of abstract 
thinking.  A GAF score of 41 was assigned.  The fact that the 
veteran was fully oriented and independently able to seek and 
participate in treatment is against a finding that the 
criteria for a total schedular evaluation have been met.

In February 2004, the veteran reported irritability with 
coworkers and verbal aggression.  He sought emergency 
treatment following the confrontation with coworkers.  The 
veteran reported being out of Zoloft.  The veteran's 
medications were restarted.  A GAF of 50 was assigned.  The 
facts that the veteran was employed, that he had sufficient 
insight to seek treatment after a violent outburst, and the 
assigned GAF score of 50 are unfavorable to a finding that 
the criteria for a total schedular evaluation have been met.

In April 2004, the veteran complained of some oversedation 
with his medications, but he was less depressed and denied 
hallucinations.  He reported difficulties with coworkers due 
to irritability, though no actual aggression.  That provider 
indicated that the mood stabilizer was assisting the veteran.  
A GAF score of 55 was assigned.  These facts are inconsistent 
with the disability picture required for total schedular 
disability due to PTSD.  

VA outpatient treatment records dated in February 2005 
disclosed that the veteran complained of depression and 
anger.  He reported suicidal thoughts on mental status 
examination.   He was alert, oriented to person, place, and 
time and his thought processes were cogent with no delusions.  
A GAF score of 45 was assigned.  These facts are inconsistent 
with the disability picture required for total schedular 
disability due to PTSD.  

February 2007 treatment notes reflect that the veteran was 
last treated for his PTSD in July 2006.  His wife had left 
him.  He was living in a motor home in the woods.  He 
reported that he last worked in October 2006.  He reported 
that he lost his job because he lost his temper.  He had 
discontinued taking medications for PTSD and because of the 
side effects of those medications.  A GAF score of 48 was 
assigned and March 2007.

April 2007 treatment notes reflect that the veteran was again 
employed, on a seasonal basis, at the park where his motor 
home was parked.  The provider indicated in that the veteran 
was marginally employed and that this marginal employment 
gave purpose to his life.  A GAF of 48 was again assigned.

The veteran has not displayed gross impairment in thought 
processes or communication.  His testimony before the Board 
in August 2007 was clear and thoughtful.  He did not display 
persistent delusions or hallucinations during that hearing.  
His behavior was not grossly inappropriate.  The record shows 
that the veteran has occasional violent outbursts, but the 
evidence does not support a finding that the veteran is in 
persistent danger of hurting himself or others.  He performs 
activities of daily living (including maintenance of minimal 
personal hygiene), and does so without the assistance of 
others.  He is oriented to time or place and his memory, as 
displayed at his hearing, is adequate for normal activities.  

Although the veteran does not meet the criteria for a total 
schedular evaluation, he may meet the criteria for a total 
evaluation for his PTSD on an extraschedular basis.  The 
claims file before the Board at this time does not reflect 
that the RO has yet addressed the claim of TDIU which was 
deferred in the May 2007 rating decision.  A claim for TDIU 
is, in essence, a claim for a total disability evaluation on 
an extraschedular basis.  Since that claim is currently 
before the RO, the Board cannot adjudicate that issue in this 
decision.

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an initial evaluation in excess of 70 percent 
for PTSD must be denied.  
 

ORDER

The appeal for service connection for a kidney disorder is 
denied.

The appeal for service connection for bilateral plantar 
fasciitis, to include as secondary to pes planus, is denied.

The appeal for initial evaluation in excess of 70 percent for 
PTSD is denied.  


REMAND

At his August 2007 Travel Board hearing, the veteran 
testified that his providers had been unable to determine the 
source of his rectal bleeding.  Although diverticula had been 
diagnosed, the veteran stated that the providers told him 
that the diverticula were not sufficient to produce his 
continuing abdominal pain and the amount of rectal bleeding 
he was having.  At his hearing, he testified that he had 
recently undergone additional diagnostic testing.  This 
additional evidence should be obtained before appellate 
review of the claim is concluded.

The veteran also contended that his rectal bleeding, or the 
cause underlying that bleeding, might be due to his exposure 
to Agent Orange in Vietnam.  Review of this aspect of the 
claim should be undertaken before appellate review is 
concluded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA clinical records 
from May 2007 to the present.  


2.  Afford the veteran VA examination to 
determine the etiology of the veteran's 
abdominal pain and rectal bleeding.  The 
examiner should assign a diagnosis, if 
possible, for the veteran's abdominal pain and 
rectal bleeding.  For each diagnosis assigned, 
the examiner should state whether it is at 
least as likely as not that the diagnosis was 
incurred in service or as a result of any 
incident of service, to include exposure to 
herbicides.  

3.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and the 
claim should be readjudicated.  If the claim 
is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


